DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              SUSAN M. POE,
                                Appellant,

                                    v.

  JP MORGAN ALTERNATIVE LOAN TRUST 2006-A6, MORTGAGE
      PASSTHROUGH, CERTIFICATES, U.S. BANK NATIONAL
                 ASSOCIATION, as trustee,
                        Appellee.

                              No. 4D21-411

                          [February 24, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Andrea Gundersen, Judge; L.T. Case No. CACE 18-
020643 (11).

  Emily B. Chatzky of The Ticktin Law Group, Deerfield Beach, for
appellant.

    Kimberly S. Mello and Arda Goker of Greenberg Traurig, P.A., Orlando,
for appellee.

PER CURIAM.

   Affirmed.

CONNER, C.J., GROSS and MAY, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.